Title: To George Washington from the Earl of Buchan, 15 September 1794
From: Buchan, eleventh earl of (David Stuart Erskine; 1742-1829)
To: Washington, George


               
                  Sir
                  Dryburgh Abbey [Scotland] September 15th 1794.
               
               I have had the honour & pleasure to receive your Letter of the 26th of May by the care of the American Minister yesterday & have carefully transmitted the Pacquets to Dr Anderson by Mr Somerville a worthy Gentleman farmer who goes to settle in the United States & sails by the Fame from the Port of Leith.
               Lady Buchan has received Mrs Washingtons Letter with the sentiments that are wished to be congenial between Mount Vernon & Dryburgh Abbey.
               
               I am happy to think yr Excellency is now there and enjo[y]ing The tibi te reddentis agelli, happy to think that whenever your Country will permit you will return to the Philosopher’s Wish & the Poet’s Eulogy. It is your glory & happiness Sir to anihilate yourself & to elevate yr Nation by being no more than the Organ of a great & free People.
               Long may yr illustrious Example continue to excite congenial Sentiment, to make the Public every thing and Party nothing in yr Country & Nation.
               I have the honour to be with sincere Esteem & with kind respects to Mrs Washington in which Lady Buchan joins Sir yr Excellency’s most Obedient & Obliged h. servt
               
                  Buchan
               
            